336 S.W.3d 515 (2011)
Humberto FERNANDEZ, Appellant,
v.
GMRI, INC., Respondent,
Division of Employment Security, Respondent.
No. WD 72736.
Missouri Court of Appeals, Western District.
March 29, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 3, 2011.
Humberto Fernandez, Appellant pro-se.
Michael L. Matula, for Respondent GMRI, Inc.
Larry R. Ruhmann, for Respondent Division of Employment Security.
Before Division Two: KAREN KING MITCHELL, Presiding Judge, JOSEPH M. ELLIS, Judge and VICTOR C. HOWARD, Judge.

ORDER
PER CURIAM:
Humberto Fernandez appeals the decision of the Labor and Industrial Relations Commission, which found that Fernandez voluntarily left his job without good cause attributable to work and was, therefore, disqualified from receiving unemployment benefits. On appeal, Fernandez claims that the Commission erred in that it should have found that he was discharged and that his discharge was not due to misconduct connected with work. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The decision of the Commission is affirmed. Rule 84.16(b).